USCA4 Appeal: 21-7520      Doc: 8         Filed: 10/17/2022    Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7520


        JAYSON BRADLEY WHITE,

                             Plaintiff - Appellant,

                      v.

        PRIME CARE LLC; BETSY C. JIVIDEN, Commissoner,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Clarksburg. John Preston Bailey, District Judge. (1:21-cv-00112-JPB-JPM)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Jayson Bradley White, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7520         Doc: 8      Filed: 10/17/2022      Pg: 2 of 3




        PER CURIAM:

               Jayson Bradley White appeals the district court’s order dismissing without prejudice

        his 42 U.S.C. § 1983 civil action. The district court referred this case to a magistrate judge

        pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that the action

        be dismissed and advised White that failure to file timely, specific objections to this

        recommendation could waive appellate review of a district court order based upon the

        recommendation.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985).

               Although White received proper notice and filed timely objections to the magistrate

        judge’s recommendation, he has waived appellate review because the objections were not

        specific to the particularized legal recommendations made by the magistrate judge. See

        Martin, 858 F.3d at 245 (holding that, “to preserve for appeal an issue in a magistrate

        judge’s report, a party must object to the finding or recommendation on that issue with

        sufficient specificity so as reasonably to alert the district court of the true ground for the

        objection” (internal quotation marks omitted)). Accordingly, we affirm the judgment of

        the district court.




                                                      2
USCA4 Appeal: 21-7520         Doc: 8    Filed: 10/17/2022   Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  AFFIRMED




                                                  3